DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, “receiving state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment” should be “receiving state data comprising information associated with one or more states of [[an]] the autonomous vehicle or one or more states of [[an]] the environment”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10962973, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning (only substantive differences are highlighted in blue):
Claim in present application
Claim in patent
1. A computer-implemented method of autonomous vehicle operation, the computer-implemented method comprising: receiving, by a computing system comprising one or more computing devices, state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle; responsive to the state data satisfying one or more vehicle stoppage criteria, determining, by the computing system, that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; selecting, by the computing system, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and generating, by the computing system, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
1. A computer-implemented method of autonomous vehicle operation, the computer-implemented method comprising: receiving, by a computing system comprising one or more computing devices, state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle; responsive to the state data satisfying one or more vehicle stoppage criteria, determining, by the computing system, that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; selecting, by the computing system, based at least in part on the state data and a machine-learned model, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints, wherein the machine-learned model is configured to select the severity level based at least in part on the one or more vehicle stoppage conditions, the severity level indicating an immediacy with which the autonomous vehicle is to stop traveling; and generating, by the computing system, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising a plurality of paths the autonomous vehicle is capable of traversing, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling, responsive to all of the plurality of paths being obstructed, determining, by the computing system, based at least in part on the state data, a hard stop time duration for the autonomous vehicle to stop without changing a trajectory of the autonomous vehicle.
2. The computer-implemented method of claim 1, wherein selecting the severity level of the one or more vehicle stoppage conditions from the plurality of available severity levels comprises: determining, by the computing system, based at least in part on the state data, one or more motion characteristics of the autonomous vehicle, the one or more motion characteristics comprising a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, or a trajectory of the autonomous vehicle.
2. The computer-implemented method of claim 1, wherein selecting the severity level of the one or more vehicle stoppage conditions from the plurality of available severity levels comprises: determining, by the computing system, based at least in part on the state data, one or more motion characteristics of the autonomous vehicle, the one or more motion characteristics comprising a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, or the trajectory of the autonomous vehicle.
3. The computer-implemented method of claim 2, wherein the severity level of the one or more vehicle stoppage conditions is inversely proportional to one or more motion planning characteristics comprising the one or more motion characteristics, a distance between the current location of the vehicle and the destination location, an amount of change in the velocity of the autonomous vehicle over the one or more time intervals, an amount of change in the acceleration of the autonomous vehicle over the one or more time intervals, or an amount of change in the trajectory of the autonomous vehicle over the one or more time intervals.
3. The computer-implemented method of claim 2, wherein the severity level of the one or more vehicle stoppage conditions is inversely proportional to one or more motion planning characteristics comprising the one or more motion characteristics, a distance between the current location of the vehicle and the destination location, an amount of change in the velocity of the autonomous vehicle over the one or more time intervals, an amount of change in the acceleration of the autonomous vehicle over the one or more time intervals, or an amount of change in the trajectory of the autonomous vehicle over the one or more time intervals.
4. The computer-implemented method of claim 1, wherein the severity level corresponds at least in part to an aggregate duration of the one or more time intervals of the motion plan.
4. The computer-implemented method of claim 1, wherein the severity level corresponds at least in part to an aggregate duration of the one or more time intervals of the motion plan.
5. The computer-implemented method of claim 4, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data, at least one of a plurality of paths the autonomous vehicle is capable of traversing from the current location of the autonomous vehicle within the aggregate duration of the one or more time intervals, the traversal of each of the plurality of paths comprising stopping at a terminal location of each of the plurality of paths respectively.
5. The computer-implemented method of claim 4, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data for at least one of the plurality of paths, whether the autonomous vehicle is capable of traversing from the current location of the autonomous vehicle within the aggregate duration of the one or more time intervals, the traversal comprising stopping at a terminal location of each of the plurality of paths respectively.
6. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a highest ranked path of the plurality of paths based at least in part on one or more path criteria associated with one or more adverse conditions for the autonomous vehicle to avoid, the one or more adverse conditions comprising a road with a direction of travel opposite to a direction of travel of the autonomous vehicle, an intersection, a railroad crossing, a public transportation pick-up area, a blind curve, a blind corner, an on-ramp for a highway, or an off-ramp for a highway.
6. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a highest ranked path of the plurality of paths based at least in part on one or more path criteria associated with one or more adverse conditions for the autonomous vehicle to avoid, the one or more adverse conditions comprising a road with a direction of travel opposite to a direction of travel of the autonomous vehicle, an intersection, a railroad crossing, a public transportation pick-up area, a blind curve, a blind corner, an on-ramp for a highway, or an off-ramp for a highway.
7. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a minimum deviation path of the plurality of paths, wherein the minimum deviation path comprises a least amount of change to a velocity, an acceleration, or a trajectory of the autonomous vehicle.
7. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a minimum deviation path of the plurality of paths, wherein the minimum deviation path comprises a least amount of change to a velocity, an acceleration, or the trajectory of the autonomous vehicle.
8. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data, one or more path characteristics for each of the plurality of paths, the one or more path characteristics comprising a path distance, a path angle, a path grade, a path width, a path surface type, a path surface condition, a curb size, a path shoulder size, or a path shoulder type.
8. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data, one or more path characteristics for each of the plurality of paths, the one or more path characteristics comprising a path distance, a path angle, a path grade, a path width, a path surface type, a path surface condition, a curb size, a path shoulder size, or a path shoulder type.
10. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: responsive to all of the plurality of paths not being obstructed, determining, by the computing system, based at least in part on the state data, a path of the plurality of paths that comprises an area of predetermined size at which the vehicle can stop.
9. The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: responsive to all of the plurality of paths not being obstructed, determining, by the computing system, based at least in part on the state data, a path of the plurality of paths that comprises an area of predetermined size at which the vehicle can stop.
11. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, a total cost function to include one or more additional cost functions that respectively enforce the set of constraints associated with the selected severity level.
10. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, a total cost function to include one or more additional cost functions that respectively enforce the set of constraints associated with the selected severity level.
12. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: constraining, by the computing system, a search space over which a motion planning system optimizes a total cost function.
11. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: constraining, by the computing system, a search space over which a motion planning system optimizes a total cost function.
13. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, the destination location to comply with the set of constraints; and determining, by the computing system, a path of the autonomous vehicle to the destination location.
12. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, the destination location to comply with the set of constraints; and determining, by the computing system, a path of the autonomous vehicle to the destination location.
14. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: selecting, by the computing system, one of a plurality of motion plans comprising stopping the autonomous vehicle without changing a trajectory of the autonomous vehicle within a first threshold time period or a first threshold distance, changing the trajectory of the autonomous vehicle and stopping before a second time period or a second threshold distance, or changing the trajectory of the autonomous vehicle and stopping after the second time period or the second threshold distance.
13. The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: selecting, by the computing system, one of a plurality of motion plans comprising stopping the autonomous vehicle without changing a trajectory of the autonomous vehicle within a first threshold time period or a first threshold distance, changing the trajectory of the autonomous vehicle and stopping before a second time period or a second threshold distance, or changing the trajectory of the autonomous vehicle and stopping after the second time period or the second threshold distance.
15. A computing system, comprising: one or more processors; a machine-learned model trained to receive an input comprising data and, responsive to receiving the input, generate an output comprising information associated with an occurrence of one or more vehicle stoppage conditions in an autonomous vehicle or an environment external to the autonomous vehicle; a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle; sending the state data to the machine-learned model; receiving output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine-learned model, wherein the one or more vehicle stoppage conditions describe a severity level of the one or more vehicle stoppage conditions selected from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and generating, based at least in part on the output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine- learned model, a motion plan that complies with the set of constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
14. A computing system, comprising: one or more processors; a machine-learned model trained to receive an input comprising data and, responsive to receiving the input, generate an output comprising information associated with an occurrence of one or more vehicle stoppage conditions in an autonomous vehicle or an environment external to the autonomous vehicle; a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving state data comprising information associated with one or more states of the autonomous vehicle or one or more states of the environment external to the autonomous vehicle; sending the state data to the machine-learned model, wherein the machine-learned model is configured to select a severity level based at least in part on one or more vehicle stoppage conditions, the severity level indicating an immediacy with which the autonomous vehicle is to stop traveling; receiving the output comprising the information associated with the occurrence of one or more of the vehicle stoppage conditions from the machine-learned model, wherein the one or more vehicle stoppage conditions describe a severity level of the one or more vehicle stoppage conditions selected from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and generating, based at least in part on the output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine-learned model, a motion plan that complies with the set of constraints associated with the severity level, the motion plan comprising a plurality of paths the autonomous vehicle is capable of traversing, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling, responsive to all of the plurality of paths being obstructed, determining, based at least in part on the state data, a hard stop time duration for the autonomous vehicle to stop without changing a trajectory of the autonomous vehicle.
16. The computing system of claim 15, wherein the state data comprises data associated with an internal vehicle diagnostic of one or more vehicle systems of the autonomous vehicle.
15. The computing system of claim 14, wherein the state data comprises data associated with an internal vehicle diagnostic of one or more vehicle systems of the autonomous vehicle.
17. The computing system of claim 15, wherein the machine-learned model selects the severity level based at least in part on one or more vehicle stoppage conditions comprising one or more passengers of the autonomous vehicle requesting the autonomous vehicle to stop, an emergency vehicle being within a threshold distance of the autonomous vehicle, a door of the autonomous vehicle opening when the autonomous vehicle is traveling, a failure or malfunction by one or more vehicle systems or vehicle components of the autonomous vehicle, or the autonomous vehicle receiving a request for remote operator assistance.
16. The computing system of claim 14, wherein the machine-learned model selects the severity level based at least in part on the one or more vehicle stoppage conditions comprising one or more passengers of the autonomous vehicle requesting the autonomous vehicle to stop, an emergency vehicle being within a threshold distance of the autonomous vehicle, a door of the autonomous vehicle opening when the autonomous vehicle is traveling, a failure or malfunction by one or more vehicle systems or vehicle components of the autonomous vehicle, or the autonomous vehicle receiving a request for remote operator assistance.
18. An autonomous vehicle comprising: one or more processors; a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving state data comprising information associated with one or more states of an autonomous vehicle or an environment external to the autonomous vehicle; responsive to the state data satisfying one or more vehicle stoppage criteria, determining that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; determining, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and generating, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
17. An autonomous vehicle comprising: one or more processors; a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving state data comprising information associated with one or more states of the autonomous vehicle or an environment external to the autonomous vehicle; responsive to the state data satisfying one or more vehicle stoppage criteria, determining that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; determining, based at least in part on the state data and a machine-learned model, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints, wherein the machine-learned model is configured to select a severity level based at least in part on one or more vehicle stoppage conditions, the severity level indicating an immediacy with which the autonomous vehicle is to stop traveling; and generating, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising a plurality of paths the autonomous vehicle is capable of traversing, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling, responsive to all of the plurality of paths being obstructed, determining, based at least in part on the state data, a hard stop time duration for the autonomous vehicle to stop without changing a trajectory of the autonomous vehicle.
19. The autonomous vehicle of claim 18, further comprising: determining, based at least in part on the state data, an operational state of an autonomy system of the autonomous vehicle, wherein satisfying the one or more vehicle stoppage criteria comprises determining that the operational state of the autonomy system is a non-malfunctioning operational state.
18. The autonomous vehicle of claim 17, further comprising: determining, based at least in part on the state data, an operational state of an autonomy system of the autonomous vehicle, wherein satisfying the one or more vehicle stoppage criteria comprises determining that the operational state of the autonomy system is a non-malfunctioning operational state.
20. The autonomous vehicle of claim 18, further comprising: activating, based at least in part on the motion plan, one or more vehicle systems associated with operation of the autonomous vehicle, wherein the one or more vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, one or more braking systems, one or more electrical systems, or one or more lighting systems.
19. The autonomous vehicle of claim 17, further comprising: activating, based at least in part on the motion plan, one or more vehicle systems associated with operation of the autonomous vehicle, wherein the one or more vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, one or more braking systems, one or more electrical systems, or one or more lighting systems.


As indicated by the above comparison, for each of the respective claims compared, all of the limitations present in the respective pending claim appear in the respective patented claim. Notably, pending claim 9 is not rejected under nonstatutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data pertaining to a state of a vehicle or the vehicle’s surroundings, determining whether the state data satisfies a stoppage criteria, selecting a severity level based on the data, determining constraints associated with the severity level, and determining a motion plan that adheres to the constraints. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A computer-implemented method of autonomous vehicle operation, the computer-implemented method comprising: 
receiving, by a computing system comprising one or more computing devices, state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle; 
responsive to the state data satisfying one or more vehicle stoppage criteria, determining, by the computing system, that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; 
selecting, by the computing system, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and 
generating, by the computing system, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data pertaining to a state of a vehicle or the vehicle’s surroundings, determining whether the state data satisfies a stoppage criteria, selecting a severity level based on the data, determining constraints associated with the severity level, and determining a motion plan that adheres to the constraints. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system comprising one or more computing devices, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system comprising one or more computing devices is described in at least paragraph [0034] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The computer-implemented method of claim 1, wherein selecting the severity level of the one or more vehicle stoppage conditions from the plurality of available severity levels comprises: determining, by the computing system, based at least in part on the state data, one or more motion characteristics of the autonomous vehicle, the one or more motion characteristics comprising a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, or a trajectory of the autonomous vehicle.
However, a user can mentally determine the above hypothetical motion characteristics of a vehicle based on state data and a determined severity level. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The computer-implemented method of claim 2, wherein the severity level of the one or more vehicle stoppage conditions is inversely proportional to one or more motion planning characteristics comprising the one or more motion characteristics, a distance between the current location of the vehicle and the destination location, an amount of change in the velocity of the autonomous vehicle over the one or more time intervals, an amount of change in the acceleration of the autonomous vehicle over the one or more time intervals, or an amount of change in the trajectory of the autonomous vehicle over the one or more time intervals.
However, specifying the characteristics a user might consider in calculating a severity level does not change that the user can perform the calculation mentally or manually. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The computer-implemented method of claim 1, wherein the severity level corresponds at least in part to an aggregate duration of the one or more time intervals of the motion plan.
However, a user can mentally select a severity level based on an aggregate time duration of a motion plan. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The computer-implemented method of claim 4, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data, at least one of a plurality of paths the autonomous vehicle is capable of traversing from the current location of the autonomous vehicle within the aggregate duration of the one or more time intervals, the traversal of each of the plurality of paths comprising stopping at a terminal location of each of the plurality of paths respectively.
However, a user can mentally or manually determine the above described path based on the data recite above. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a highest ranked path of the plurality of paths based at least in part on one or more path criteria associated with one or more adverse conditions for the autonomous vehicle to avoid, the one or more adverse conditions comprising a road with a direction of travel opposite to a direction of travel of the autonomous vehicle, an intersection, a railroad crossing, a public transportation pick-up area, a blind curve, a blind corner, an on-ramp for a highway, or an off-ramp for a highway.
However, a user can mentally or manually determine a highest ranked path based on the above recited criteria. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, a minimum deviation path of the plurality of paths, wherein the minimum deviation path comprises a least amount of change to a velocity, an acceleration, or a trajectory of the autonomous vehicle.
However, a user can mentally or manually determine a path that adheres to the above recited criteria. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: determining, by the computing system, based at least in part on the state data, one or more path characteristics for each of the plurality of paths, the one or more path characteristics comprising a path distance, a path angle, a path grade, a path width, a path surface type, a path surface condition, a curb size, a path shoulder size, or a path shoulder type.
However, a user could mentally or manually determine the above path characteristics. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: responsive to all of the plurality of paths being obstructed, determining, by the computing system, based at least in part on the state data, a hard stop time duration for the autonomous vehicle to stop without changing a trajectory of the autonomous vehicle.
However, a user could mentally or manually determine the hard stop time duration based on the above recited limitations. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: responsive to all of the plurality of paths not being obstructed, determining, by the computing system, based at least in part on the state data, a path of the plurality of paths that comprises an area of predetermined size at which the vehicle can stop.
However, a user could mentally or manually determine the above path given the above recited constraints. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, a total cost function to include one or more additional cost functions that respectively enforce the set of constraints associated with the selected severity level.
However, a user could mentally or manually adjust a cost function based on the above information. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: constraining, by the computing system, a search space over which a motion planning system optimizes a total cost function.
However, a user could mentally or manually constrain a search space over which a motion plan optimized a cost function. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: modifying, by the computing system, the destination location to comply with the set of constraints; and determining, by the computing system, a path of the autonomous vehicle to the destination location.
However, a user can mentally modify a destination and path of the vehicle to the destination in response to above recited constraints. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: selecting, by the computing system, one of a plurality of motion plans comprising stopping the autonomous vehicle without changing a trajectory of the autonomous vehicle within a first threshold time period or a first threshold distance, changing the trajectory of the autonomous vehicle and stopping before a second time period or a second threshold distance, or changing the trajectory of the autonomous vehicle and stopping after the second time period or the second threshold distance.
However, a user could mentally or manually select any of the above motion plans. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites A computing system, comprising: 
one or more processors; 
a machine-learned model trained to receive an input comprising data and, responsive to receiving the input, generate an output comprising information associated with an occurrence of one or more vehicle stoppage conditions in an autonomous vehicle or an environment external to the autonomous vehicle; 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: 
receiving state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle; 
sending the state data to the machine-learned model; 
receiving output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine-learned model, wherein the one or more vehicle stoppage conditions describe a severity level of the one or more vehicle stoppage conditions selected from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and 
generating, based at least in part on the output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine- learned model, a motion plan that complies with the set of constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
The claim recites a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data pertaining to a state of a vehicle or the vehicle’s surroundings, determining whether the state data satisfies a stoppage criteria, selecting a severity level based on the data, determining constraints associated with the severity level, and determining a motion plan that adheres to the constraints. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors are described in at least paragraph [00226] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 16, applicant recites The computing system of claim 15, wherein the state data comprises data associated with an internal vehicle diagnostic of one or more vehicle systems of the autonomous vehicle.
However, a user could mentally or manually interpret diagnostic data of a vehicle. The above limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The computing system of claim 15, wherein the machine-learned model selects the severity level based at least in part on one or more vehicle stoppage conditions comprising one or more passengers of the autonomous vehicle requesting the autonomous vehicle to stop, an emergency vehicle being within a threshold distance of the autonomous vehicle, a door of the autonomous vehicle opening when the autonomous vehicle is traveling, a failure or malfunction by one or more vehicle systems or vehicle components of the autonomous vehicle, or the autonomous vehicle receiving a request for remote operator assistance.
However, a user could mentally or manually determine a severity level based on any of the above recited criteria. The above limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites An autonomous vehicle comprising: 
one or more processors; 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: 
receiving state data comprising information associated with one or more states of an autonomous vehicle or an environment external to the autonomous vehicle; 
responsive to the state data satisfying one or more vehicle stoppage criteria, determining that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle; 
determining, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels, wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints; and 
generating, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level, the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations, wherein the one or more locations comprise a current location of the autonomous vehicle and a destination location at which the autonomous vehicle will stop traveling.
The claim recites a vehicle and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data pertaining to a state of a vehicle or the vehicle’s surroundings, determining whether the state data satisfies a stoppage criteria, selecting a severity level based on the data, determining constraints associated with the severity level, and determining a motion plan that adheres to the constraints. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors are described in at least paragraph [00226] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 19, applicant recites The autonomous vehicle of claim 18, further comprising: determining, based at least in part on the state data, an operational state of an autonomy system of the autonomous vehicle, wherein satisfying the one or more vehicle stoppage criteria comprises determining that the operational state of the autonomy system is a non-malfunctioning operational state.
However, a user can mentally or manually determine the above state of the autonomy system of the vehicle. Therefore, the above limitations do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The autonomous vehicle of claim 18, further comprising: activating, based at least in part on the motion plan, one or more vehicle systems associated with operation of the autonomous vehicle, wherein the one or more vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, one or more braking systems, one or more electrical systems, or one or more lighting systems.
However, examiner notes that the activation of the one or more electrical systems and the activation of one or more lighting systems are recited at such a high level of generality that they could refer to something as simple as outputting the judicial exception in the form of a display or a warning light. Outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
The other activations—of the engine system(s), motor system(s), steering system(s), and braking system(s)—would be adequate to overcome 101, since these are not insignificant extra-solution activity such as displaying a judicial exception. However, because the electrical systems and lighting systems currently appear in the list, none of these other components needs to be activated and therefore the claim as a whole may be directed to merely outputting a judicial exception.
Examiner’s note to help applicant overcome the 101 rejection: in order for claim 20 to be able to overcome the 101 rejection, applicant may wish to amend the claim as follows:
“The autonomous vehicle of claim 18, further comprising: activating, based at least in part on the motion plan, one or more vehicle systems associated with operation of the autonomous vehicle, wherein the one or more vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, or one or more braking systems
In such an amendment, because none of the remaining systems are extra-solution activity, the claim as a whole would be eligible under 35 USC 101 and would overcome the rejection. Any integration of a judicial exception into autonomous driving of a vehicle, including autonomous activation of actuators used for vehicle driving, is adequate to overcome rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freytag (US 20180141545 A1), hereinafter referred to as Freytag.
Regarding claim 1, Freytag discloses A computer-implemented method (See Fig. 15 in Freytag: Freytag discloses that as part of a system, sensors 304 may be in communication with CPUs 708 and vehicle control system 348 [Freytag, 0113]) of autonomous vehicle operation (Freytag discloses that an autonomous vehicle may operate under fully or partially autonomous operating modes based on sensor data [Freytag, 0028-0029]), the computer-implemented method comprising: 
receiving, by a computing system comprising one or more computing devices, state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle (Freytag discloses that environmental data and impending collision data may be provided to a machine-learning model [Freytag, 0100]); 
responsive to the state data satisfying one or more vehicle stoppage criteria, determining, by the computing system, that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle (See Fig. 17 in Freytag: Freytag discloses that the vehicle may ultimately be brought to a stop as a result of detecting objects [Freytag, 0122-0124]); 
selecting, by the computing system, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels (See Fig. 17 in Freytag: Freytag discloses that a different severity levels may be assigned to possible calculated escape routes of the vehicle [Freytag, 0122]), wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints (Freytag discloses that constraints 1038 may be provided to route engine 1508 to determine which paths a vehicle might follow to avoid collisions [Freytag, 0115]); and 
generating, by the computing system, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level (Freytag discloses that the constraints 1038 will be used by escape route engine 1508 to determine the safest path for the vehicle to take [Freytag, 0115]), the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations (Freytag discloses that escape route engine 1508 may analyze the probability of collisions at various future positions and times “T” to generate the safest route [Freytag, 0115]), wherein the one or more locations comprise a current location of the autonomous vehicle (Freytag discloses that escape route engine 1508 will generate a safe escape route for the vehicle [Freytag, 0115]. Anyone of ordinary skill in the art will appreciate that such a route comprises the current location of the vehicle) and a destination location at which the autonomous vehicle will stop traveling (See Fig. 17: Freytag discloses that the execution of the escape route may comprise step 1732, applying the brake of the vehicle [Freytag, 0122]. Freytag further discloses that the amount of braking may be applied in order to bring the vehicle to a stop [Freytag, 0123]).

	Regarding claim 2, Freytag discloses The computer-implemented method of claim 1, wherein selecting the severity level of the one or more vehicle stoppage conditions from the plurality of available severity levels comprises: 
determining, by the computing system, based at least in part on the state data (Freytag discloses that constraints 1038 are influenced by state data, which comprises environmental and impending collision data [Freytag, 0100]), one or more motion characteristics of the autonomous vehicle, the one or more motion characteristics comprising a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, or a trajectory of the autonomous vehicle (Freytag discloses that based on the state data, deceleration or steering constraints of vehicle 100 may change [Freytag, 0102]. Freytag further discloses that these constraints are ultimately used by escape route engine 1508 to calculate the safest paths for vehicle 100 [Freytag, 0115]).

	Regarding claim 4, Freytag discloses The computer-implemented method of claim 1, wherein the severity level corresponds at least in part to an aggregate duration of the one or more time intervals of the motion plan (Freytag discloses that escape route engine 1508 may analyze the probability of collisions at various future positions and times “T” to generate the safest route [Freytag, 0115]).

	Regarding claim 5, Freytag discloses The computer-implemented method of claim 4, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
determining, by the computing system, based at least in part on the state data (Freytag discloses that a machine learning model may modify constraints placed on the vehicle based on environmental conditions or sensing of an impending collision [Freytag, 0100]), at least one of a plurality of paths the autonomous vehicle is capable of traversing (Freytag discloses that escape route engine 1508 may analyze a plurality of escape paths [Freytag, 0122]) from the current location of the autonomous vehicle within the aggregate duration of the one or more time intervals (Freytag discloses that escape route engine 1508 may analyze the probability of collisions at various future positions and times “T” to generate the safest route [Freytag, 0115]), the traversal of each of the plurality of paths comprising stopping at a terminal location of each of the plurality of paths respectively (Freytag discloses that the vehicle may ultimately be brought to a stop [Freytag, 0123-0124]).

Regarding claim 6, Freytag discloses The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
determining, by the computing system, a highest ranked path of the plurality of paths (See Fig. 17 in Freytag: Freytag discloses that one or more escape routes may be chosen based on safety factor, while other escape routes may be removed for being less safe [Freytag, 0122]) based at least in part on one or more path criteria associated with one or more adverse conditions for the autonomous vehicle to avoid, the one or more adverse conditions comprising a road with a direction of travel opposite to a direction of travel of the autonomous vehicle, an intersection, a railroad crossing, a public transportation pick-up area, a blind curve, a blind corner, an on-ramp for a highway, or an off-ramp for a highway (See Fig. 11 in Freytag: Freytag discloses that the autonomous vehicle may be configured to detect and avoid objects 1104, 1108, and/or 1112, which may be an intersection or oncoming traffic lane [Freytag, 0106-0107]).

	Regarding claim 8, Freytag discloses The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
determining, by the computing system, based at least in part on the state data, one or more path characteristics for each of the plurality of paths, the one or more path characteristics comprising a path distance, a path angle, a path grade, a path width, a path surface type, a path surface condition, a curb size, a path shoulder size, or a path shoulder type (Freytag discloses that the system may determine whether the vehicle 100 is driving in snow or rain and adjust the system’s constraints accordingly [Freytag, 0100]).

Regarding claim 10, Freytag discloses The computer-implemented method of claim 5, wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
responsive to all of the plurality of paths not being obstructed (See Fig. 17 in Freytag: Freytag discloses that a plurality of paths may not be obstructed [Freytag, 0122-0124]. Note that examiner interprets “all the plurality of paths not being obstructed” to mean that at least one of the plurality of paths is not obstructed, as defined in [0061] of applicant’s spec), determining, by the computing system, based at least in part on the state data, a path of the plurality of paths that comprises an area of predetermined size at which the vehicle can stop (See Fig. 17 in Freytag: Freytag discloses that the vehicle may ultimately be brought to a stop as a result of detecting objects [Freytag, 0122-0124]. Freytag further discloses that the vehicle’s escape path will be calculated to best avoid additional collisions [Freytag, 0115]. Anyone of ordinary skill in the art will appreciate that this necessitates that the area in which the vehicle stops must be large enough to fit the vehicle).

Regarding claim 13, Freytag discloses The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: 
modifying, by the computing system, the destination location to comply with the set of constraints (Freytag discloses that the vehicle may select an escape route [Freytag, 0122]. Freytag further discloses that the vehicle comes to a stop [Freytag, 0123]. Taken together, these steps comprise changing the stopping destination of the vehicle); and 
determining, by the computing system, a path of the autonomous vehicle to the destination location (Freytag discloses that the vehicle may select an escape route [Freytag, 0122]).

Regarding claim 14, Freytag discloses The computer-implemented method of claim 1, wherein generating the motion plan that complies with the set of constraints comprises: 
selecting, by the computing system, one of a plurality of motion plans comprising stopping the autonomous vehicle without changing a trajectory of the autonomous vehicle within a first threshold time period or a first threshold distance, changing the trajectory of the autonomous vehicle and stopping before a second time period or a second threshold distance, or changing the trajectory of the autonomous vehicle and stopping after the second time period or the second threshold distance (Freytag discloses that the vehicle may select an escape route and be steered along that route [Freytag, 0122]. Freytag further discloses that the vehicle comes to a stop [Freytag, 0123]).

Regarding claim 15, Freytag discloses A computing system, comprising: 
one or more processors (See Fig. 15 in Freytag: Freytag discloses that as part of a system, sensors 304 may be in communication with CPUs 708 and vehicle control system 348 [Freytag, 0113]); 
a machine-learned model trained to receive an input comprising data and, responsive to receiving the input, generate an output comprising information associated with an occurrence of one or more vehicle stoppage conditions in an autonomous vehicle or an environment external to the autonomous vehicle (Freytag discloses that a machine learning model may modify constraints placed on the vehicle based on environmental conditions or sensing of an impending collision [Freytag, 0100]); 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions (See Fig. 15 in Freytag: Freytag discloses that as part of a system, sensors 304 may be in communication with CPUs 708 and vehicle control system 348 [Freytag, 0113]. Any of ordinary skill in the art will appreciate that the CPUs must comprise or have access to memory to execute any pertinent instructions) that when executed by the one or more processors cause the one or more processors to perform operations comprising:
receiving state data comprising information associated with one or more states of an autonomous vehicle or one or more states of an environment external to the autonomous vehicle (Freytag discloses that environmental data and impending collision data may be provided to a machine-learning model [Freytag, 0100]); 
sending the state data to the machine-learned model (Freytag discloses that constraints 1040, 1044, 1048, and 1052 (collectively labeled 1038 in Fig. 10B) may be modified based on machine learning [Freytag, 0100]. Freytag further discloses that environmental data and impending collision data in particular may be sent to the machine-learning model [Freytag, 0100]); 
receiving output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine-learned model (See Fig. 17 in Freytag: Freytag discloses that the vehicle may ultimately be brought to a stop as a result of detecting objects [Freytag, 0122-0124]), wherein the one or more vehicle stoppage conditions describe a severity level of the one or more vehicle stoppage conditions selected from a plurality of available severity levels (See Fig. 17 in Freytag: Freytag discloses that a different severity levels may be assigned to possible calculated escape routes of the vehicle [Freytag, 0122]), wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints (Freytag discloses that constraints 1038 may be provided to route engine 1508 to determine which paths a vehicle might follow to avoid collisions [Freytag, 0115]); and
generating, based at least in part on the output comprising the information associated with the occurrence of one or more vehicle stoppage conditions from the machine- learned model, a motion plan that complies with the set of constraints associated with the severity level (Freytag discloses that the constraints 1038 will be used by escape route engine 1508 to determine the safest path for the vehicle to take [Freytag, 0115]), the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations (Freytag discloses that escape route engine 1508 may analyze the probability of collisions at various future positions and times “T” to generate the safest route [Freytag, 0115]), wherein the one or more locations comprise a current location of the autonomous vehicle (Freytag discloses that escape route engine 1508 will generate a safe escape route for the vehicle [Freytag, 0115]. Anyone of ordinary skill in the art will appreciate that such a route comprises the current location of the vehicle) and a destination location at which the autonomous vehicle will stop traveling (See Fig. 17: Freytag discloses that the execution of the escape route may comprise step 1732, applying the brake of the vehicle [Freytag, 0122]. Freytag further discloses that the amount of braking may be applied in order to bring the vehicle to a stop [Freytag, 0123]).

	Regarding claim 16, Freytag discloses The computing system of claim 15, wherein the state data comprises data associated with an internal vehicle diagnostic of one or more vehicle systems of the autonomous vehicle (Freytag discloses that numerous vehicle functionality constraints may be considered by the machine learning model [Freytag, 0099-0100]).

Regarding claim 18, Freytag discloses An autonomous vehicle (Freytag discloses that an autonomous vehicle may operate under fully or partially autonomous operating modes based on sensor data [Freytag, 0028-0029]) comprising: 
one or more processors  (See Fig. 15 in Freytag: Freytag discloses that as part of the system, sensors 304 may be in communication with CPUs 708 and vehicle control system 348 [Freytag, 0113]); 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions (Freytag discloses, “Information associated with controlling driving operations of the vehicle 100 may be stored in a control data memory 364” [Freytag, 0056]) that when executed by the one or more processors cause the one or more processors to perform operations comprising:
receiving state data comprising information associated with one or more states of an autonomous vehicle or an environment external to the autonomous vehicle (Freytag discloses that environmental data and impending collision data may be provided to a machine-learning model [Freytag, 0100]); 
responsive to the state data satisfying one or more vehicle stoppage criteria, determining that one or more vehicle stoppage conditions have occurred in the autonomous vehicle or the environment external to the autonomous vehicle (See Fig. 17 in Freytag: Freytag discloses that the vehicle may ultimately be brought to a stop as a result of detecting objects [Freytag, 0122-0124]); 
determining, based at least in part on the state data, a severity level of the one or more vehicle stoppage conditions from a plurality of available severity levels (See Fig. 17 in Freytag: Freytag discloses that a different severity levels may be assigned to possible calculated escape routes of the vehicle [Freytag, 0122]), wherein each available severity level of the plurality of available severity levels is associated with a different set of respective constraints (Freytag discloses that constraints 1038 may be provided to route engine 1508 to determine which paths a vehicle might follow to avoid collisions [Freytag, 0115]); and 
generating, based at least in part on the state data, a motion plan that complies with the set of respective constraints associated with the severity level (Freytag discloses that the constraints 1038 will be used by escape route engine 1508 to determine the safest path for the vehicle to take [Freytag, 0115]), the motion plan comprising information associated with one or more locations for the autonomous vehicle to traverse over one or more time intervals corresponding to the one or more locations (Freytag discloses that escape route engine 1508 may analyze the probability of collisions at various future positions and times “T” to generate the safest route [Freytag, 0115]), wherein the one or more locations comprise a current location of the autonomous vehicle (Freytag discloses that escape route engine 1508 will generate a safe escape route for the vehicle [Freytag, 0115]. Anyone of ordinary skill in the art will appreciate that such a route comprises the current location of the vehicle) and a destination location at which the autonomous vehicle will stop traveling (See Fig. 17: Freytag discloses that the execution of the escape route may comprise step 1732, applying the brake of the vehicle [Freytag, 0122]. Freytag further discloses that the amount of braking may be applied in order to bring the vehicle to a stop [Freytag, 0123]).

	Regarding claim 20, Freytag in view Kalghatgi teaches The autonomous vehicle of claim 18, further comprising: 
activating, based at least in part on the motion plan, one or more vehicle systems associated with operation of the autonomous vehicle, wherein the one or more vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, one or more braking systems, one or more electrical systems, or one or more lighting systems (Freytag discloses that a motion plan may involve actuating the brakes of the vehicle [Freytag, 0122-0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 20180141545 A1) in view of Storm (US 20160311423 A1), hereinafter referred to as Storm.
Regarding claim 3, Freytag discloses The computer-implemented method of claim 2.
However, Freytag does not explicitly disclose the method wherein the severity level of the one or more vehicle stoppage conditions is inversely proportional to one or more motion planning characteristics comprising the one or more motion characteristics, a distance between the current location of the vehicle and the destination location, an amount of change in the velocity of the autonomous vehicle over the one or more time intervals, an amount of change in the acceleration of the autonomous vehicle over the one or more time intervals, or an amount of change in the trajectory of the autonomous vehicle over the one or more time intervals.
However, Storm does teach a method for operating an autonomous vehicle (See at least [Storm, 0016]) wherein the severity level of the one or more vehicle stoppage conditions is inversely proportional to one or more motion planning characteristics comprising the one or more motion characteristics, a distance between the current location of the vehicle and the destination location, an amount of change in the velocity of the autonomous vehicle over the one or more time intervals, an amount of change in the acceleration of the autonomous vehicle over the one or more time intervals, or an amount of change in the trajectory of the autonomous vehicle over the one or more time intervals (Storm discloses, “dynamic braking algorithm 150 determines the degree of braking force to be applied by calculating negative deceleration that is inversely proportional to the distance to the next stopping point known” [Storm, 0093]). Both Storm and Freytag teach methods for operating autonomous vehicles and bringing them to stop. However, only Storm explicitly teaches where the method may involve exerting a braking force inversely proportional to the distance between the vehicle and a stopping point.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the braking method of Freytag to exert a braking force inversely proportional to the distance between the vehicle and the desired stopping point, as in Storm. Doing so allows the braking force to be selected according to the distance between the vehicle and the stopping point, improving safety, especially in cases when the braking distance is relatively small (With regard to this reasoning, Storm teaches, “If algorithm 150 determines the next stopping point is close, dynamic braking algorithm 150 selects a significantly higher braking force to apply then if the distance between vehicle 21 and the next stopping point is larger” [Storm, 0093]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag in view of Herbach et al. (US 9523984 B1), hereinafter referred to as Herbach.
Regarding claim 7, Freytag discloses The computer-implemented method of claim 5. 
However, Freytag does not explicitly disclose the method wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
determining, by the computing system, a minimum deviation path of the plurality of paths, wherein the minimum deviation path comprises a least amount of change to a velocity, an acceleration, or a trajectory of the autonomous vehicle.
However, Herbach does teach a method for operating an autonomous vehicle wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
determining, by the computing system, a minimum deviation path of the plurality of paths, wherein the minimum deviation path comprises a least amount of change to a velocity, an acceleration, or a trajectory of the autonomous vehicle (Herbach teaches, “the trajectory may be determined so as to [minimize] the trajectory's deviation from a normal driving trajectory (e.g., if the autonomous vehicle was to continue driving instead of pulling over) while traveling the distance covered in the pre-maneuver phase of the braking profile” [Col 21, lines 10-16]). Both Herbach and Freytag teach methods for operating and stopping autonomous vehicles, but only Herbach explicitly teaches where a path for the vehicle may be selected which causes the least deviation from the original trajectory of the autonomous vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle stopping method of Freytag to also select the path of least trajectory deviation, as in Herbach, provided that other constraints are adhered to. Doing so prevents excessive deviation from the original route, which improves safety and convenience.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 20180141545 A1) in view of Dolgov et al. (US 20100299013 A1), hereinafter referred to as Dolgov.
Regarding claim 11, Freytag discloses The computer-implemented method of claim 1. 
However, Freytag does not disclose the method wherein generating the motion plan that complies with the set of constraints comprises: 
modifying, by the computing system, a total cost function to include one or more additional cost functions that respectively enforce the set of constraints associated with the selected severity level.
However, Dolgov does disclose a method of navigating an autonomous vehicle (See at least [Dolgov, 0028]) wherein generating the motion plan that complies with the set of constraints comprises: 
modifying, by the computing system, a total cost function to include one or more additional cost functions that respectively enforce [a] set of constraints associated with the selected severity level (Dolgov teaches, “an obstacle-free path of the environment is determined by minimizing a sum of the cost functions corresponding to the coordinates which intersect the obstacle-free path between the location and the goal location” [Dolgov, 0009]. Also see at least Figs. 2A-2B in Dolgov and [Dolgov, 0029]). Both Freytag and Dolgov teach methods for autonomous vehicle obstacle avoidance. However, only Dolgov explicitly teaches where a total cost function may be used to ensure that constraints for vehicle obstacle avoidance are adhered to.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the route calculation method of Freytag to utilize a total cost function which is a sum of many smaller spatial cost functions, as in Dolgov, to adhere to constraints on vehicle motion. Doing so allows the vehicle to more safely avoid obstacles during autonomous navigation.

Regarding claim 12, Freytag discloses The computer-implemented method of claim 1.
However, Freytag does not explicitly disclose the method wherein generating the motion plan that complies with the set of constraints comprises: 
constraining, by the computing system, a search space over which a motion planning system optimizes a total cost function.
However, Dolgov does teach a method for implementing obstacle avoidance in an autonomous vehicle wherein generating [a] motion plan that complies with [a] set of constraints comprises: 
constraining, by the computing system, a search space over which a motion planning system optimizes a total cost function (Dolgov teaches, “an obstacle-free path of the environment is determined by minimizing a sum of the cost functions corresponding to the coordinates which intersect the obstacle-free path between the location and the goal location” [Dolgov, 0009]. Also see at least Figs. 2A-2B in Dolgov and [Dolgov, 0029]). Both Freytag and Dolgov teach methods for autonomous vehicle obstacle avoidance. However, only Dolgov explicitly teaches where a total cost function may be used to ensure that constraints for vehicle obstacle avoidance are adhered to.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the route calculation method of Freytag to utilize a total cost function which is a sum of many smaller spatial cost functions, as in Dolgov, to adhere to constraints on vehicle motion. Doing so allows the vehicle to more safely avoid obstacles during autonomous navigation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 20180141545 A1) in view of Kalghatgi et al. (US 20190095725 A1), hereinafter referred to as Kalghatgi.
	Regarding claim 17, Freytag discloses The computing system of claim 15.
However, Freytag does not explicitly disclose the system wherein the machine-learned model selects the severity level based at least in part on the one or more vehicle stoppage conditions comprising one or more passengers of the autonomous vehicle requesting the autonomous vehicle to stop, an emergency vehicle being within a threshold distance of the autonomous vehicle, a door of the autonomous vehicle opening when the autonomous vehicle is traveling, a failure or malfunction by one or more vehicle systems or vehicle components of the autonomous vehicle, or the autonomous vehicle receiving a request for remote operator assistance.
 However, Kalghatgi does teach a vehicle warning system wherein the machine-learned model selects the severity level based at least in part on the one or more vehicle stoppage conditions comprising one or more passengers of the autonomous vehicle requesting the autonomous vehicle to stop (Kalghatgi teaches that the vehicle perception system may prompt the operator to act in response to an alert and/or confirm what action, if any, should be taken in response to the vision system detecting a hazard, and based on the user response, may stop the vehicle and/or generate an external alert [See at least Kalghatgi, 0049]), an emergency vehicle being within a threshold distance of the autonomous vehicle, a door of the autonomous vehicle opening when the autonomous vehicle is traveling, a failure or malfunction by one or more vehicle systems or vehicle components of the autonomous vehicle, or the autonomous vehicle receiving a request for remote operator assistance. Both Freytag and Kalghatgi teach methods for stopping a vehicle in hazardous situations. However, only Kalghatgi explicitly teaches where the stop may occur in response to a user request and output an alert which indicates a hazardous situation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle stopping method of Freytag to also stop the vehicle and output an external alert in response to a user request, as in Kalghatgi. Doing so improves safety by stopping the vehicle in dangerous situations to avoid further damage, while also alerting external parties to help the vehicle get help.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 20180141545 A1) in view of Siskoy (US 20190168805 A1), hereinafter referred to as Siskoy.
Regarding claim 19, Freytag discloses The autonomous vehicle of claim 18.
However, Freytag does not explicitly disclose the vehicle further comprising: determining, based at least in part on the state data, an operational state of an autonomy system of the autonomous vehicle, wherein satisfying the one or more vehicle stoppage criteria comprises determining that the operational state of the autonomy system is a non-malfunctioning operational state.
However, Siskoy does teach a vehicle comprising:
determining, based at least in part on the state data, an operational state of an autonomy system of the autonomous vehicle, wherein satisfying one or more predetermined vehicle navigation criteria comprises determining that the operational state of the autonomy system is a non-malfunctioning operational state (Siskoy teaches that an autonomous vehicle navigation system may check for communication errors, and that if none are detected, the autonomous vehicle will continue to receive navigations commands, such as steering commands [Siskoy, 0097]). Both Siskoy and Freytag teach methods for navigating autonomous vehicles. However, only Siskoy explicitly teaches where the autonomous vehicle system checks for errors and continues to execute a route when no error is detected.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Freytag to also check for communication errors and continue to execute its predetermined instructions if there are none, as in Siskoy. Doing so allows the vehicle to both check for errors and continue to operate normally in the event that no errors are present. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any rejections and objections in prior sections of this office action are also resolved.
	Regarding claim 9, Freytag discloses The computer-implemented method of claim 5. 
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein generating the motion plan that complies with the set of constraints associated with the severity level comprises: 
responsive to all of the plurality of paths being obstructed, determining, by the computing system, based at least in part on the state data, a hard stop time duration for the autonomous vehicle to stop without changing a trajectory of the autonomous vehicle.
Freytag comes close to teaching this limitation, since Freytag does teach situations in which paths are obstructed by obstacles, and the vehicle is accordingly brought to a stop (See Fig. 17 in Freytag: Freytag discloses that the vehicle may ultimately be brought to a stop as a result of detecting objects [Freytag, 0122-0124]. This may be regarded as determining a hard stop time based on at least one path being obstructed as a vehicle continues along a trajectory). However, Freytag is silent regarding the calculation of a hard stop time for the autonomous vehicle to stop without changing trajectory in response to all of a plurality of paths from a start to end point of an autonomous vehicle route being obstructed, unlike the claimed invention. It would not have been obvious to combine Freytag with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 9 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668